  Case 14-80136       Doc 71     Filed 04/01/19 Entered 04/01/19 10:58:04              Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

RICHARD S. SHEFFIELD                                         CASE NO. 14-80136


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Citibank NA Trustee                             Court claim #:
Last four digits of any number used to identify the debtor’s account: Mrtg - Arrears


 Final Cure Amount
 Amount of Prepetition Arrears         $1191.00


 Amount Paid by Trustee                $1191.00




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 4/1/19                                 /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 1st
Day of April, 2019

Dated: 4/1/19                                 /s/Cynthia K. Burnard
 Case 14-80136   Doc 71   Filed 04/01/19 Entered 04/01/19 10:58:04   Desc Main
                            Document     Page 2 of 2

CITIBANK NA TRUSTEE/ AMERICAN HOME MTG
% OCWEN LOAN SERVICING LLC
1661 WORTHINGTON ROAD SUITE 100
WEST PALM BEACH, FL 33409

OCWEN FEDERAL BANK FSB
ATTN: BANKRUPTCY COORDINATOR
12650 INGENUITY DRIVE
ORLANDO, FL 32826

CODILIS & ASSOCIATES P C
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

RICHARD S. SHEFFIELD
3209 VISTA TERRACE
MC HENRY, IL 60050

DAVID H. CARTER
ATTORNEY AT LAW
308 W. STATE STREET, SUITE 215
ROCKFORD, IL 61101
